DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in the application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on June 17, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 filed on 07/05/2022 have been considered but are moot with respect to the newly added limitation because the arguments do not apply to any of the references being used in the current rejection.
With respect to the newly amended subject matter and applicant’s arguments, the Examiner relies upon newly cited reference Nix et al (US 2019/0064824 A1). as set forth in the body of the rejection below.
Specification
The disclosure is objected to because of the following informalities: 
The Specification is objected to because the respective graphic objects are not referenced to the corresponding respective objects in the drawings. The Applicant is directed to amend the specifications to describe the respective graphic objects with the corresponding numbers of the respective objects in the drawings. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sensing unit, determining unit and display unit as in SPEC (pages 37-39) in claims 14-20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable in view of Schmidt (US 2013/0179023 A1) in view of Nix et al (US 2019/0064824 A1).

Regarding claim 1, Schmidt discloses a method for displaying the feasibility of a driving maneuver which is carried out at least partially automatically in a transportation vehicle (see Schmidt via “0009” “A method for informing a vehicle driver of a driving maneuver that is planned by a driver assistance system of a motor vehicle and is currently carried out by the motor vehicle is provided. The driver assistance system cyclically detects current environmental data of the environment of the motor vehicle by a detection means, plans and carries out the driving maneuver on the basis of the currently detected environmental data, and reproduces the currently carried out driving maneuver and at least a portion of the detected environmental data in an image on a display”; “0012”, “0015” and “0024”),
the method comprising collecting data on the surroundings of the transportation vehicle (see Schmidt via “0009” “A method for informing a vehicle driver of a driving maneuver that is planned by a driver assistance system of a motor vehicle and is currently carried out by the motor vehicle is provided. The driver assistance system cyclically detects current environmental data of the environment of the motor vehicle by a detection means, plans and carries out the driving maneuver on the basis of the currently detected environmental data, and reproduces the currently carried out driving maneuver and at least a portion of the detected environmental data in an image on a display”; “0012”, “0015” and “0024”),
determining from the data on the surroundings whether the driving maneuver is able to be carried out at the current position of the transportation vehicle (see Schmidt paragraphs “0009” via “A method for informing a vehicle driver of a driving maneuver that is planned by a driver assistance system of a motor vehicle and is currently carried out by the motor vehicle is provided. The driver assistance system cyclically detects current environmental data of the environment of the motor vehicle by a detection means, plans and carries out the driving maneuver on the basis of the currently detected environmental data, and reproduces the currently carried out driving maneuver and at least a portion of the detected environmental data in an image on a display”; via paragraph “0015” “A future driving maneuver is a driving maneuver which is to be carried out on the basis of the detected environmental data, for example on the basis of an obstacle on the roadway, and/or on the basis of an input of the motor vehicle driver, for example on the basis of an applying of a blinker. In this embodiment, it is in addition immediately discernible for the motor vehicle driver as to whether the driving maneuver, which is to be carried out in future, is able to be carried out autonomously by the driver assistance system or not.”; “0012” and “0024”), 
 generating a first graphic object which signals whether the driving maneuver is able to be carried out and displaying the first graphic object on a display area (see Schmidt figure 1b and via “0061” regarding a driver observing on a display different modes (such as the continuous lines 8 and the doted lines 21 and 22 as shown in figures 2b & 3b) of whether or not the driving maneuver can be carried out in order to not distract the driver and also it is clear that the display shows different modes of the driving maneuver in a display “FIG. 1 shows a roadway 1 with a straight roadway course, which is presented by continuous lines 8 as image objects. In addition, a left roadway marking 22 and a right roadway marking 21 are presented by dashed lines as image objects. It is preferred that the lines are presented in accordance with their actual course on the roadway 1. This means that with a continuous roadway marking the roadway boundary 21, 22 is also presented continuously in the display 5, and with interrupted roadway marking the roadway boundary 21, 22 is also presented by interrupted lines in the display 5”; “0024” and “0063”),
wherein the first graphic object is displayed in a first display mode in response to a determination that the driving maneuver is able to be carried out (see Schmidt figures 2b&3b shows the continuous line and the interrupted line and paragraphs “0041-0047” regarding a driver observing on a display different modes of whether or not the driving maneuver can be carried out in order to not distract the driver and also it is clear that the display shows different modes of the driving maneuver in a display “the driver assistance system comprises as display a projector for the reproduction of the image, which projects the image onto a projection area of the motor vehicle. In an embodiment, a windshield is used as projection area. Preferably, the display is configured as a head up display. In this embodiment, it is preferred to detect the eye position of the motor vehicle driver and to adjust it with the image projected by the projector onto the windshield such that the image projected onto the windshield appears for the motor vehicle driver as an overlay of the actual driving event. The image is therefore visible simultaneously with the driving event in the direction of travel of the motor vehicle.”),
Schmidt teaches displayed in a second display mode in response to a determination that the driving maneuver cannot be carried out (see Schmidt figures 2b&3b figures 2b&3b shows the continuous line and the interrupted line and paragraph “0041”), but Schmidt fails to explicitly disclose and is displayed in a second display mode in response to a determination that the driving maneuver previously determined to be able to be carried out instantaneously cannot be carried out, and wherein in the second display mode the first graphic object differs from a real roadway marking at a position where the driving maneuver instantaneously cannot be carried out.
However Nix teaches displayed in a second display mode in response to a determination that the driving maneuver previously determined to be able to be carried out instantaneously cannot be carried out, and wherein in the second display mode the first graphic object differs from a real roadway marking at a position where the driving maneuver instantaneously cannot be carried out (see Nix figures 3C & 3E and paragraph “0039” regarding showing in the same display another graphic mode when the lane change cannot be done in response to presence of another vehicle in the lane which differs from the real roadway marking as shown in the figures “For example, referring to FIG. 3B, graphical interface 310 can include graphic overlay 312 indicating an intent of autonomous vehicle 10 to remain stopped and/or decelerate in response to a detected cyclist. Similarly, referring to FIG. 3C, graphical interface 314 can include graphic overlay 316 indicating an intent of autonomous vehicle 10 to remain stopped and/or decelerate in response to a red traffic signal; referring to FIG. 3D, graphical interface 318 can include graphic overlay 320 indicating an intent of autonomous vehicle 10 to execute a right-hand turn; referring to FIG. 3E, graphical interface 322 can include graphic overlay 324 indicating an intent of autonomous vehicle 10 to abort a planned lane change (e.g., in response to the presence of another vehicle in the lane); referring to FIG. 3F, graphical interface 326 can include graphic overlay 328 indicating an intent of autonomous vehicle 10 to execute a lane change (e.g., in order to pass an approaching vehicle in its current lane); and referring to FIG. 3G, graphical interface 330 can include graphic overlay 332 indicating an intent of autonomous vehicle 10 to execute a lane change.”).

    PNG
    media_image1.png
    704
    525
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    677
    522
    media_image2.png
    Greyscale

it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Methods for informing a motor vehicle driver of a driving maneuver of Schmidt in order to avoid any collision through detecting the surrounding of the vehicle and identify an appropriate motion path through such surrounding environment for safe travel and easy maneuvering (Nix paragraph “0039”).

Regarding claim 2, Schmidt discloses wherein the driving maneuver is a lane change or an overtaking maneuver (see Schmidt paragraphs “0076-0077” “A blinker display 73 is shown, in which the left blinker is illuminated. The motor vehicle driver 6 has therefore indicated here to the driver assistance system 10 his intension to pass. Accordingly, the driver assistance system 10 plans a passing of the motor vehicle 7”).

Regarding claim 4, Schmidt discloses wherein the first graphic object comprises a graphic roadway marking, wherein the graphic roadway marking is displayed as an interrupted roadway marking in the first display mode (see Schmidt figures 1c, 2b&3b shows the continuous line and the interrupted line and paragraph “0061” “FIG. 1 shows a roadway 1 with a straight roadway course, which is presented by continuous lines 8 as image objects. In addition, a left roadway marking 22 and a right roadway marking 21 are presented by dashed lines as image objects. It is preferred that the lines are presented in accordance with their actual course on the roadway 1. This means that with a continuous roadway marking the roadway boundary 21, 22 is also presented continuously in the display 5, and with interrupted roadway marking the roadway boundary 21, 22 is also presented by interrupted lines in the display 5. In addition, it is preferred that the roadway boundary 21, 22 differs in color from the roadway course 8.”), 
is displayed as a continuous roadway marking in the second display mode (see Schmidt figures 1c, 2b&3b shows the continuous line and the interrupted line and paragraph “0061” “FIG. 1 shows a roadway 1 with a straight roadway course, which is presented by continuous lines 8 as image objects. In addition, a left roadway marking 22 and a right roadway marking 21 are presented by dashed lines as image objects. It is preferred that the lines are presented in accordance with their actual course on the roadway 1. This means that with a continuous roadway marking the roadway boundary 21, 22 is also presented continuously in the display 5, and with interrupted roadway marking the roadway boundary 21, 22 is also presented by interrupted lines in the display 5. In addition, it is preferred that the roadway boundary 21, 22 differs in color from the roadway course 8.”).

Regarding claim 5, Schmidt discloses further comprising: generating a second graphic object which represents the transportation vehicle and displaying the second graphic object on the display area; determining the feasibility of the driving maneuver in a direction proceeding from the transportation vehicle (see Schmidt figure 5 and paragraph “0076” “FIG. 5 shows the motor vehicle 7 following behind a motor vehicle 7′ which is travelling in front, with travel straight ahead. The cockpit is illustrated with the view through the windshield 71.”)
and displaying the first graphic object on the side of the second graphic object lying in the determined direction (see Schmidt figure 5 and via paragraph “0015” “A future driving maneuver is a driving maneuver which is to be carried out on the basis of the detected environmental data, for example on the basis of an obstacle on the roadway, and/or on the basis of an input of the motor vehicle driver, for example on the basis of an applying of a blinker. In this embodiment, it is in addition immediately discernible for the motor vehicle driver as to whether the driving maneuver, which is to be carried out in future, is able to be carried out autonomously by the driver assistance system or not.”; and paragraph “0076” “The current driving maneuver 3, in an analogous manner to the illustrations of FIGS. 1 (d), 2 (d) and FIG. 3 (d), is presented by two structured areas extending within the roadway 1 and running along the roadway boundaries 21, 22. The vehicle 7′ which is travelling ahead is marked here by way of example by an encircling, luminous border”).

Regarding claim 14, Schmidt discloses a device for displaying the feasibility of a driving maneuver which is performed at least partially automatically in a transportation vehicle  (see Schmidt via “0009” “A method for informing a vehicle driver of a driving maneuver that is planned by a driver assistance system of a motor vehicle and is currently carried out by the motor vehicle is provided. The driver assistance system cyclically detects current environmental data of the environment of the motor vehicle by a detection means, plans and carries out the driving maneuver on the basis of the currently detected environmental data, and reproduces the currently carried out driving maneuver and at least a portion of the detected environmental data in an image on a display”; “0012”, “0015” and “0024”),
the device comprising: a sensing unit for collecting data on the surroundings of the transportation vehicle  (see Schmidt via “0009” “A method for informing a vehicle driver of a driving maneuver that is planned by a driver assistance system of a motor vehicle and is currently carried out by the motor vehicle is provided. The driver assistance system cyclically detects current environmental data of the environment of the motor vehicle by a detection means, plans and carries out the driving maneuver on the basis of the currently detected environmental data, and reproduces the currently carried out driving maneuver and at least a portion of the detected environmental data in an image on a display”; “0012”, “0015” and “0024”),
a determining unit determines, based on data from the surroundings, whether the driving maneuver is able to be performed at the current position of the transportation vehicle; a control device (see Schmidt paragraphs “0009” via “A method for informing a vehicle driver of a driving maneuver that is planned by a driver assistance system of a motor vehicle and is currently carried out by the motor vehicle is provided. The driver assistance system cyclically detects current environmental data of the environment of the motor vehicle by a detection means, plans and carries out the driving maneuver on the basis of the currently detected environmental data, and reproduces the currently carried out driving maneuver and at least a portion of the detected environmental data in an image on a display”; via paragraph “0015” “A future driving maneuver is a driving maneuver which is to be carried out on the basis of the detected environmental data, for example on the basis of an obstacle on the roadway, and/or on the basis of an input of the motor vehicle driver, for example on the basis of an applying of a blinker. In this embodiment, it is in addition immediately discernible for the motor vehicle driver as to whether the driving maneuver, which is to be carried out in future, is able to be carried out autonomously by the driver assistance system or not.”; “0012” and “0024”),
a display unit which is actuated by the control device so that a first graphic object which signals whether the driving maneuver is able to be performed is displayed on a display area of the display unit (see Schmidt figure 1b and via “0061” regarding a driver observing on a display different modes (such as the continuous lines 8 and the doted lines 21 and 22 as shown in figures 2b & 3b) of whether or not the driving maneuver can be carried out in order to not distract the driver and also it is clear that the display shows different modes of the driving maneuver in a display “FIG. 1 shows a roadway 1 with a straight roadway course, which is presented by continuous lines 8 as image objects. In addition, a left roadway marking 22 and a right roadway marking 21 are presented by dashed lines as image objects. It is preferred that the lines are presented in accordance with their actual course on the roadway 1. This means that with a continuous roadway marking the roadway boundary 21, 22 is also presented continuously in the display 5, and with interrupted roadway marking the roadway boundary 21, 22 is also presented by interrupted lines in the display 5”; “0024” and “0063”),
wherein the first graphic object is displayed in a first display mode in response to a determination that the driving maneuver is able to be carried out (see Schmidt figures 2b&3b shows the continuous line and the interrupted line and paragraphs “0041-0047” regarding a driver observing on a display different modes of whether or not the driving maneuver can be carried out in order to not distract the driver and also it is clear that the display shows different modes of the driving maneuver in a display “the driver assistance system comprises as display a projector for the reproduction of the image, which projects the image onto a projection area of the motor vehicle. In an embodiment, a windshield is used as projection area. Preferably, the display is configured as a head up display. In this embodiment, it is preferred to detect the eye position of the motor vehicle driver and to adjust it with the image projected by the projector onto the windshield such that the image projected onto the windshield appears for the motor vehicle driver as an overlay of the actual driving event. The image is therefore visible simultaneously with the driving event in the direction of travel of the motor vehicle.”),
Schmidt teaches displayed in a second display mode in response to a determination that the driving maneuver cannot be carried out but fails to explicitly teach (see Schmidt figures 2b&3b figures 2b&3b shows the continuous line and the interrupted line and paragraph “0041”), but Schmidt fails to explicitly disclose and is displayed in a second display mode in response to a determination that the driving maneuver previously determined to be able to be carried out instantaneously cannot be carried out, and wherein in the second display mode the first graphic object differs from a real roadway marking at a position where the driving maneuver instantaneously cannot be carried out.
However Nix teaches displayed in a second display mode in response to a determination that the driving maneuver previously determined to be able to be carried out instantaneously cannot be carried out, and wherein in the second display mode the first graphic object differs from a real roadway marking at a position where the driving maneuver instantaneously cannot be carried out (see Nix figures 3C & 3E and paragraph “0039” regarding showing in the same display another graphic mode when the lane change cannot be done in response to presence of another vehicle in the lane which differs from the real roadway marking as shown in the figures “For example, referring to FIG. 3B, graphical interface 310 can include graphic overlay 312 indicating an intent of autonomous vehicle 10 to remain stopped and/or decelerate in response to a detected cyclist. Similarly, referring to FIG. 3C, graphical interface 314 can include graphic overlay 316 indicating an intent of autonomous vehicle 10 to remain stopped and/or decelerate in response to a red traffic signal; referring to FIG. 3D, graphical interface 318 can include graphic overlay 320 indicating an intent of autonomous vehicle 10 to execute a right-hand turn; referring to FIG. 3E, graphical interface 322 can include graphic overlay 324 indicating an intent of autonomous vehicle 10 to abort a planned lane change (e.g., in response to the presence of another vehicle in the lane); referring to FIG. 3F, graphical interface 326 can include graphic overlay 328 indicating an intent of autonomous vehicle 10 to execute a lane change (e.g., in order to pass an approaching vehicle in its current lane); and referring to FIG. 3G, graphical interface 330 can include graphic overlay 332 indicating an intent of autonomous vehicle 10 to execute a lane change.”).

    PNG
    media_image1.png
    704
    525
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    677
    522
    media_image2.png
    Greyscale

it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Methods for informing a motor vehicle driver of a driving maneuver of Schmidt in order to avoid any collision through detecting the surrounding of the vehicle and identify an appropriate motion path through such surrounding environment for safe travel and easy maneuvering (Nix paragraph “0039”).

Regarding claim 15, Schmidt teaches a transportation vehicle comprising the device of claim 14 (see Schmidt paragraphs “0009”, “0012”, “0015” and “0024” “A method for informing a vehicle driver of a driving maneuver that is planned by a driver assistance system of a motor vehicle and is currently carried out by the motor vehicle is provided. The driver assistance system cyclically detects current environmental data of the environment of the motor vehicle by a detection means, plans and carries out the driving maneuver on the basis of the currently detected environmental data, and reproduces the currently carried out driving maneuver and at least a portion of the detected environmental data in an image on a display”),

Regarding claim 16, Schmidt discloses wherein the driving maneuver is a lane change or an overtaking maneuver (see Schmidt paragraphs “0076-0077” “A blinker display 73 is shown, in which the left blinker is illuminated. The motor vehicle driver 6 has therefore indicated here to the driver assistance system 10 his intension to pass. Accordingly, the driver assistance system 10 plans a passing of the motor vehicle 7”).

Regarding claim 17, Schmidt discloses wherein the first graphic object is displayed in a first display mode in response to a determination that the driving maneuver is able to be carried out (see Schmidt paragraphs “0041-0047” “the driver assistance system comprises as display a projector for the reproduction of the image, which projects the image onto a projection area of the motor vehicle. In an embodiment, a windshield is used as projection area. Preferably, the display is configured as a head up display. In this embodiment, it is preferred to detect the eye position of the motor vehicle driver and to adjust it with the image projected by the projector onto the windshield such that the image projected onto the windshield appears for the motor vehicle driver as an overlay of the actual driving event. The image is therefore visible simultaneously with the driving event in the direction of travel of the motor vehicle.”),
is displayed in a second display mode in response to a determination that the driving maneuver cannot be carried out(see Schmidt paragraphs “0041-0047” regarding anither display for showing that the driving maneuver is not able to be carried out “the motor vehicle driver can observe the planned driving maneuver simultaneously with the driving event. Thereby, he sees immediately whether the current driving maneuver is able to be carried out, or not. In addition, he is not distracted from the driving event by observing another display”).

Regarding claim 18, Schmidt discloses wherein the first graphic object comprises a graphic roadway marking, wherein the graphic roadway marking is displayed as an interrupted roadway marking in the first display mode (see Schmidt figure 1 and paragraph “0061” “FIG. 1 shows a roadway 1 with a straight roadway course, which is presented by continuous lines 8 as image objects. In addition, a left roadway marking 22 and a right roadway marking 21 are presented by dashed lines as image objects. It is preferred that the lines are presented in accordance with their actual course on the roadway 1. This means that with a continuous roadway marking the roadway boundary 21, 22 is also presented continuously in the display 5, and with interrupted roadway marking the roadway boundary 21, 22 is also presented by interrupted lines in the display 5. In addition, it is preferred that the roadway boundary 21, 22 differs in color from the roadway course 8.”), 
is displayed as a continuous roadway marking in the second display mode (see Schmidt figure 1 and paragraph “0061” “FIG. 1 shows a roadway 1 with a straight roadway course, which is presented by continuous lines 8 as image objects. In addition, a left roadway marking 22 and a right roadway marking 21 are presented by dashed lines as image objects. It is preferred that the lines are presented in accordance with their actual course on the roadway 1. This means that with a continuous roadway marking the roadway boundary 21, 22 is also presented continuously in the display 5, and with interrupted roadway marking the roadway boundary 21, 22 is also presented by interrupted lines in the display 5. In addition, it is preferred that the roadway boundary 21, 22 differs in color from the roadway course 8.”).

Regarding claim 19, Schmidt discloses wherein a second graphic object which represents the transportation vehicle is generated and displayed on the display area, the feasibility of the driving maneuver in a direction proceeding from the transportation vehicle is determined (see Schmidt figure 5 and paragraph “0076” “FIG. 5 shows the motor vehicle 7 following behind a motor vehicle 7′ which is travelling in front, with travel straight ahead. The cockpit is illustrated with the view through the windshield 71.”)
and the first graphic object is displayed on the side of the second graphic object lying in the determined direction (see Schmidt figure 5 and via paragraph “0015” “A future driving maneuver is a driving maneuver which is to be carried out on the basis of the detected environmental data, for example on the basis of an obstacle on the roadway, and/or on the basis of an input of the motor vehicle driver, for example on the basis of an applying of a blinker. In this embodiment, it is in addition immediately discernible for the motor vehicle driver as to whether the driving maneuver, which is to be carried out in future, is able to be carried out autonomously by the driver assistance system or not.”; and paragraph “0076” “The current driving maneuver 3, in an analogous manner to the illustrations of FIGS. 1 (d), 2 (d) and FIG. 3 (d), is presented by two structured areas extending within the roadway 1 and running along the roadway boundaries 21, 22. The vehicle 7′ which is travelling ahead is marked here by way of example by an encircling, luminous border”).

Claims 6-7, 9-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Schmidt (US 2013/0179023 A1) in view of Nix et al (US 2019/0064824 A1) in view of Oniwa et al (US 2021/0146943 A1).

Regarding claim 6, Modified Schmidt fails to explicitly teach assigning the driving maneuver to a driving maneuver function sensing an activation signal by of the driving maneuver function; is generating a third graphic object which displays that the driving maneuver function is active and automatically performing the driving maneuver in response to determination that the driving maneuver is able to be carried out.
However Oniwa teaches assigning the driving maneuver to a driving maneuver function sensing an activation signal by of the driving maneuver function; is generating a third graphic object which displays that the driving maneuver function is active (see Oniwa abstract and paragraph “0182” “the HMI controller 120 causes a blinker indicator 624 indicating course change of the host vehicle M to be displayed in a driving assistance status display area 620-4. The blinker indicator 624 is, for example, a figure such as an arrow indicating a course change direction. The HMI controller 120 causes the blinker indicator 624 to be displayed on the first display 450 at a timing synchronized with the first timing when the image 604 is displayed”; note “the blinker is interpreted as the third graphic object”)
and automatically performing the driving maneuver in response to determination that the driving maneuver is able to be carried out (see Oniwa abstract and paragraphs “0015” and “0182” “A vehicle control method includes causing an in-vehicle computer to: receive an operation of an occupant of a host vehicle; execute automated driving for causing the host vehicle to automatically travel; switch a driving mode of the host vehicle to any one of a plurality of driving modes including at least an automated driving mode in which the automated driving is executed”).
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Methods for informing a motor vehicle driver of a driving maneuver of Schmidt to detect the blinker being actuated so as to indicate the course change of the vehicle for fast response and to simply display to the driver where the lane change will be (Oniwa paragraph “0015” and “0182”).

Regarding claim 7, Schmidt discloses wherein the signal is triggered in response to actuation of an actuation element being sensed (see Schmidt paragraph “0015” [i.e. blinker] “A future driving maneuver is a driving maneuver which is to be carried out on the basis of the detected environmental data, for example on the basis of an obstacle on the roadway, and/or on the basis of an input of the motor vehicle driver, for example on the basis of an applying of a blinker”).

Regarding claim 9, Schmidt discloses wherein In response to the driving maneuver not being able to be performed at the current position, a position at which the driving maneuver is able to be performed is determined, and a fourth graphic object is generated on the display area which displays the position at which the driving maneuver is expected to be able to be performed (see Schmidt figure 5 and paragraphs “0026-0028” and “0046” regarding as shown in figure 5 two displays showing a line boundaries and also display a future planned driving maneuver “the display shows in addition a future planned driving maneuver, and therefore a planned alteration to the current driving maneuver, which is to take place for example on the basis of the currently detected environmental data and/or an intervention of the motor vehicle driver.”).

Regarding claim 10, Schmidt discloses wherein the fourth graphic object is displayed on the side of the second graphic object lying in the determined setpoint direction (see Schmidt figure 5 and paragraphs “0026-0028”, “0046” and “0076” regarding as shown in figure 5 two displays showing a line boundaries and also display a future planned driving maneuver “the display shows in addition a future planned driving maneuver, and therefore a planned alteration to the current driving maneuver, which is to take place for example on the basis of the currently detected environmental data and/or an intervention of the motor vehicle driver” and “FIG. 5 shows the motor vehicle 7 following behind a motor vehicle 7′ which is travelling in front, with travel straight ahead. The cockpit is illustrated with the view through the windshield 71. The current driving maneuver 3, in an analogous manner to the illustrations of FIGS. 1 (d), 2 (d) and FIG. 3 (d), is presented by two structured areas extending within the roadway 1 and running along the roadway boundaries 21, 22. The vehicle 7′ which is travelling ahead is marked here by way of example by an encircling, luminous border”).

Regarding claim 20, Modified Schmidt fails to explicitly teach assigning the driving maneuver to a driving maneuver function sensing an activation signal by of the driving maneuver function; is generating a third graphic object which displays that the driving maneuver function is active and automatically performing the driving maneuver in response to determination that the driving maneuver is able to be carried out.
However Oniwa teaches wherein the driving maneuver is assigned to a driving maneuver function, a driving maneuver function activation signal is sensed, a third graphic object which displays that an indication that the driving maneuver function is active is generated (see Oniwa abstract and paragraph “0182” “the HMI controller 120 causes a blinker indicator 624 indicating course change of the host vehicle M to be displayed in a driving assistance status display area 620-4. The blinker indicator 624 is, for example, a figure such as an arrow indicating a course change direction. The HMI controller 120 causes the blinker indicator 624 to be displayed on the first display 450 at a timing synchronized with the first timing when the image 604 is displayed”; note “the blinker is interpreted as the third graphic object”),
the driving maneuver is performed automatically in response to determination that the driving maneuver is able to be carried out (see Oniwa abstract and paragraphs “0015” and “0182” “A vehicle control method includes causing an in-vehicle computer to: receive an operation of an occupant of a host vehicle; execute automated driving for causing the host vehicle to automatically travel; switch a driving mode of the host vehicle to any one of a plurality of driving modes including at least an automated driving mode in which the automated driving is executed”).
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Methods for informing a motor vehicle driver of a driving maneuver of Schmidt to detect the blinker being actuated so as to indicate the course change of the vehicle for fast response and to simply display to the driver where the lane change will be (Oniwa paragraph “0015” and “0182”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable in view of Schmidt (US 2013/0179023 A1) in view of Nix et al (US 2019/0064824 A1) in view of Oniwa et al (US 2021/0146943 A1) in view of Mori et al. (US 2018/0118223 A1).

Regarding claim 8, Modified Schmidt fails to explicitly teach wherein a setpoint direction in which the driving maneuver is performed is determined from the signal, and a light signal with a flashing indicator light device of the transportation vehicle is not generated on the side of the transportation vehicle lying in the determined17407891_1.docPreliminary AmendmentAtty. Docket: 52461-315922 New U.S. National Phase Application based on InternationalPage 6 of 10Appln. No. PCT/EP2018/080978 filed 12 November 2018setpoint direction until the start of the automatic driving maneuver.
However Mori teaches wherein a setpoint direction in which the driving maneuver is performed is determined from the signal (see Mori paragraphs “0121”, “0126” and “0132-0133” “When the driver inputs an accepting operation for accepting the startup suggestion (T32), automatic lane change is started up. When the parallelly traveling vehicle A2 (refer to FIG. 12) is not detected in the right adjacent lane by the external recognition system 90, the own vehicle A actuates the blinker in the moving direction [i.e. setpoint direction] (right side) and then starts moving to the right adjacent lane (T33). In accordance with the startup of the driving support function described above, the HUD device 14 starts display of the status image 151 (refer to FIG. 16) which notifies that the lane change is in execution. Further, the directional speaker 13 sequentially reproduces a notification voice which notifies the driver of the start of control such as “Starting the lane change.” and a notification voice which notifies the start of steering such as “Starting moving to the right lane.”; note the signal is the blinker being actuated),
and a light signal with a flashing indicator light device of the transportation vehicle is not generated on the side of the transportation vehicle lying in the determined setpoint direction until the start of the automatic driving maneuver (see Mori paragraphs “0121”, “0126” and “0132-0133” “When the driver inputs an accepting operation for accepting the startup suggestion (T32), automatic lane change is started up. When the parallelly traveling vehicle A2 (refer to FIG. 12) is not detected in the right adjacent lane by the external recognition system 90, the own vehicle A actuates the blinker in the moving direction [i.e. setpoint direction] (right side) and then starts moving to the right adjacent lane (T33). In accordance with the startup of the driving support function described above, the HUD device 14 starts display of the status image 151 (refer to FIG. 16) which notifies that the lane change is in execution. Further, the directional speaker 13 sequentially reproduces a notification voice which notifies the driver of the start of control such as “Starting the lane change.” and a notification voice which notifies the start of steering such as “Starting moving to the right lane.”).
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Methods for informing a motor vehicle driver of a driving maneuver of modified Schmidt to estimate or assume whether the current or future traveling state is a traveling state preferred by the driver by comparing a state value indicating the traveling state and a preference value reflecting the traveling state preferred by the driver so as to reduce the stress of the driver by actively operating the driving support device (Mori paragraphs “0121”, “0126” and “0132-0133”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable in view of Schmidt (US 2013/0179023 A1) in view of Talamonti et al. (US 2018/0281856 A1).

Regarding claim 11, Schmidt fails to explicitly teach wherein a trajectory is predicted for the driving maneuver, and the profile of the predicted trajectory is displayed on the display area.
However Talamonti teaches wherein a trajectory is predicted for the driving maneuver, and the profile of the predicted trajectory is displayed on the display area (see Talamonti figures “9-12”, abstract and paragraph “0024” “displaying a predicted path based on a planned lane change maneuver, executing the lane change maneuver, and, while the lane change maneuver is being executed updating the predicted path display based on the lane change maneuver. Displaying the predicted path based on the lane change maneuver can include displaying a predicted position of a vehicle at an end of the lane change maneuver, wherein updating the predicted path display can include updating the predicted position of the vehicle at the end of the maneuver based on the lane change maneuver and wherein updating the predicted path display can include updating a field of safe travel.”).
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Methods for informing a motor vehicle driver of a driving maneuver of modified Schmidt to show the predicted path of the vehicle so as to provide occupants with the ability to move seating around to socialize, recline seats to sleep or view video screens, free from the need to watch the roadway (Talamonti paragraph “0024”).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable in view of Schmidt (US 2013/0179023 A1) in view of Nix et al (US 2019/0064824 A1) in view of Shibata et al. (US 2018/0024354 A1).

Regarding claim 12, Modified Schmidt fails to explicitly teach wherein a fifth graphic object is generated around the second graphic object, and the position of the other road user is displayed relative to the transportation vehicle the fifth graphic object in response to another road user being sensed.
However Shibata teaches wherein a fifth graphic object is generated around the second graphic object, and the position of the other road user is displayed relative to the transportation vehicle the fifth graphic object in response to another road user being sensed (see Shibata figure “19” and paragraphs “0127” and “0136” “the display data generated in S5304 is provided to the HUD 50 to form the highlighting image 560 by the display device 50i, thereby controlling the virtual image display position α, the virtual image display size β, and the virtual image display shape γ of the linear portion 560p. As a result, as illustrated in FIG. 19, each highlighting image 560 for each front obstacle 8b is visually recognized with the virtual image display shape γ in which the virtual image display of the highlighting image 560 with respect to the front obstacle 8b farther from the subject vehicle 2 is cut at the superimposed point P in addition to the virtual image display position α and the virtual image display size β similar to S5105.”; note figure 19 shows when the circle shown around the vehicle is highlighted due to a person or a vehicle close to the own vehicle being sensed).
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Methods for informing a motor vehicle driver of a driving maneuver of Schmidt for maintaining action and an illusion avoidance action makes it possible to appropriately highlight the front obstacle by the virtual image display of the highlighting image (Shibata paragraphs “0127” and “0136”).

Regarding claim 13, Modified Schmidt fails to explicitly teach wherein the fifth graphic object is embodied as a closed curve, wherein the position of17407891_1.docPreliminary AmendmentAtty. Docket: 52461-315922 New U.S. National Phase Application based on InternationalPage 7 of 10Appln. No. PCT/EP2018/080978 filed 12 November 2018the sensed road user is displayed by highlighted representation of a part of the closed curve at which the road user is located.
However Shibata teaches wherein the fifth graphic object is embodied as a closed curve, wherein the position of17407891_1.docPreliminary AmendmentAtty. Docket: 52461-315922 New U.S. National Phase Application based on InternationalPage 7 of 10Appln. No. PCT/EP2018/080978 filed 12 November 2018the sensed road user is displayed by highlighted representation of a part of the closed curve at which the road user is located (see Shibata figure “19” and paragraphs “0127” and “0136” “the display data generated in S5304 is provided to the HUD 50 to form the highlighting image 560 by the display device 50i, thereby controlling the virtual image display position α, the virtual image display size β, and the virtual image display shape γ of the linear portion 560p. As a result, as illustrated in FIG. 19, each highlighting image 560 for each front obstacle 8b is visually recognized with the virtual image display shape γ in which the virtual image display of the highlighting image 560 with respect to the front obstacle 8b farther from the subject vehicle 2 is cut at the superimposed point P in addition to the virtual image display position α and the virtual image display size β similar to S5105.”; note figure 19 shows when the circle shown around the vehicle is highlighted due to a person or a vehicle close to the own vehicle being sensed).
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Methods for informing a motor vehicle driver of a driving maneuver of Schmidt for maintaining action and an illusion avoidance action makes it possible to appropriately highlight the front obstacle by the virtual image display of the highlighting image (Shibata paragraphs “0127” and “0136”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./           Examiner, Art Unit 3664

/HARRY Y OH/Primary Examiner, Art Unit 3664